      Case 3:18-cr-00170-CWR-LGI Document 160 Filed 08/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

V.                                                     CAUSE NO. 3:18-CR-170-CWR-LGI-3

KPANAH KOLLIE                                                                    DEFENDANT

                                            ORDER

       In August 2020, this Court sentenced defendant Kpanah Kollie to a two-year term of

supervised release, with the first year to be spent on home confinement. Judgment was entered

on September 2, 2020. Docket No. 153. Since then, Kollie has served her supervised release

without incident. See Docket No. 159-1. Her home confinement is scheduled to end in

approximately two weeks.

       Now before the Court is Kollie’s motion for early release from home confinement.

Docket No. 156. The government opposes relief.

       “Generally, compliance with the terms of supervised release and with the law alone is not

enough to warrant early termination; such conduct is expected and required.” United States v.

Guidry, No. 3:19-CR-332-S, 2020 WL 908542, at *1 (N.D. Tex. Feb. 13, 2020) (citations

omitted). That said,

       A sentencing court retains jurisdiction to modify the conditions of supervised
       release after considering certain factors. See 18 U.S.C. § 3583(e). These factors
       include: (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to afford adequate deterrence to
       criminal conduct; (3) the need to protect the public from further crimes of the
       defendant; (4) the need to provide the defendant with needed educational or
       vocational training, medical care, or other correctional treatment in the most
       effective manner; (5) the kinds of sentence and the sentencing range established
       for the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines; (6) any pertinent policy statement issued
       by the Sentencing Commission pursuant to 28 U.S.C. § 944(a); (7) the need to
       avoid unwarranted sentencing disparities among defendants with similar records
       Case 3:18-cr-00170-CWR-LGI Document 160 Filed 08/19/21 Page 2 of 2




           who have been found guilty of similar conduct; and (8) the need to provide
           restitution to any victims of the offense.

United States v. Insaulgarat, 289 F. App’x 738, 739 (5th Cir. 2008).

           “[E]arly termination is discretionary and is warranted only in cases where the defendant

shows changed circumstances, such as exceptionally good behavior.” Guidry, 2020 WL 908542,

at *1 (citations omitted); see also United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997)

(“Occasionally, changed circumstances—for instance, exceptionally good behavior by the

defendant or a downward turn in the defendant’s ability to pay a fine or restitution imposed as

conditions of release—will render a previously imposed term or condition of release either too

harsh or inappropriately tailored to serve the general punishment goals of section 3553(a).”).

           On review, the Court is not persuaded that Kollie’s period of home confinement should

be reduced. Although the U.S. Probation Office is not opposed to relief—a promising sign, to be

sure—there are no changed circumstances that favor changing the original sentence. The

§ 3553(a) factors instead indicate that a 12-month home confinement sentence is appropriate

given the nature of the offense, to achieve adequate deterrence, and to realize the interests of

justice.

           For these reasons, the motion is denied.

           SO ORDERED, this the 19th day of August, 2021.

                                                s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                                      2
